Title: Circular Recruiting Instructions to the Colonels of the Sixteen Additional Continental Regiments, 12–27 January 1777
From: Washington, George
To: Colonels of the Sixteen Additional Continental Regiments

 

[Morristown] Jany 12[-27]th 1777.

You are hereby Authorised to enlist in any of the United States of America, all such able bodied-freemen as are willing—and able to enlist into the service and pay of the United States in the Character of a Soldier, being within the discriptions & upon the Conditions hereafter Annext.
1stly You are to enlist none but freemen above the age of Seventeen & under that of Fifty of Sufficient Stature & Ability of body to discharge all the Offices of a private Soldier, to be free from Lameness or other bodily Infirmity, that may render them Incapable to support the fatigues of a Camp.
2ndly You are not to Enlist any Deserters from the Army of the King of Great Brittain, nor any person of disaffected or Suspicious Characters with respect to the American Cause.
3dly You are to enlist them during the War, with Great Brittain or for Three Years, unless sooner discharged, by proper Authority.
4thly Every Soldier enlisted as soon as may be, to be engaged before a peace Officer, Judge Advocate or some of his Deputies agreeable to the  Section of the Articles of War every person so engaged to be Mustered before the Muster Master Genl or some of his Deputies if they are within a reasonable distance, if not, before some Major Genl Brigadr or Colonel Commanding a Brigade, a Surgeon to be present—All the Charge & expence for every Soldier enlisted that does not pass Muster for defects pointed out in these Instructions, shall be paid by the Officer that engaged them.
You are hereby Authorised & empowered to give as a Reward & promise in behalf of the Publick as an Encouragement to every Non-Commissioned Officer & Soldier that shall enlist; over & above the pay & provisions already allowed, that they shall receive a Bounty of Twenty Dollars & a Suit of Cloaths the Cloaths to be given Annually as long as they continue in the Service and at the end of the War or the Term of Three Years every private & non-Commissd Officer that shall Compleat his Service Agreeable to his engagement shall be entitled to one hundred Acres of Land—Those that Die or are Killed in the Service, their Legal representatives, are to be entitled to the Same.
As a further encouragement you are hereby Authorised to promise that all that are unfortunately Maim’d in the service & rendered Incapable of getting a Support, shall receive half pay during their natural Lives agreeable to the Resolve of Congress in that case made & provided.

Go: Washington

